DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on January 15, 2021 and March 25, 2021 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 

Drawing Objections
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one absorption region” (emphasis added) must be shown or the feature(s) canceled from the claim(s).  The drawings only support a single absorption region.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of 

Claim Objections
 	Claims 25-44 are objected to.

 	 As to claims 25 and 44, there is a lack of antecedent basis for “the geometry”, “the formation”, and “the requisite magnitude”.  The Examiner suggests changing “the” to “a”.

 	As to claims 28, 31, 35-37, and 39-41, there is an extra space between “to” and “claim”.

 	As to claim 29, the Examiner suggests changing “toclaim” to “to claim”, and “the shape and arrangement” to “a shape and an arrangement”.

 	As to claim 33, the Examiner suggests changing “the degree” to “a degree”.

 	As to claim 39, the Examiner suggests changing “the level” to “a level” and “the device” to “a device”.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 	Claims 25-43 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

 	As to claim 25, the limitation “wherein, in use” is a conditional statement.  If or when the photodetector is in use [condition = TRUE] then the geometry of at least one electrode of the plurality of electrodes is chosen to enhance the formation of an electric field [perform function].  It is unclear if the conditional functional limitation is part of the claimed invention or not – and raises a 112(b) issue unless both (condition = TRUE) and (condition = FALSE) are covered by the claim. Cf. In re Johnston, 435 F.3d. 1381, 1384 (Fed. Cir. 2006) (“[O]ptional elements do not narrow the claim because they can always be omitted.”).  Based on such interpretation, the Examiner is not required to find the disclosure of a conditional See Ex Parte Gary M. Katz, 2011 WL 514314, *4 (BPAI 2011).

 	As to claim 34, the limitation “wherein, when a bias is applied between at least two electrodes” is a conditional statement.  If or when a bias is applied between at least two electrodes [condition = TRUE] then the electric field is enhanced in proximity to said at least two electrodes and the electric field is substantially diminished in a region between said at least two electrodes [perform function].  It is unclear if the conditional functional limitation is part of the claimed invention or not – and raises a 112(b) issue unless both (condition = TRUE) and (condition = FALSE) are covered by the claim. Cf. In re Johnston, 435 F.3d. 1381, 1384 (Fed. Cir. 2006) (“[O]ptional elements do not narrow the claim because they can always be omitted.”).  Based on such interpretation, the Examiner is not required to find the disclosure of a conditional step of “wherein, when a bias is applied between at least two electrodes” in the prior art.  See Ex Parte Gary M. Katz, 2011 WL 514314, *4 (BPAI 2011).

 	As to claims 30, 32, and 34, the structural relationship between “at least two electrodes” and “a plurality of electrodes” is unclear.  In other words, it is unclear if the “at least two electrodes” are referring to the plurality of electrodes of parent claim 25 or a new set of electrodes.  If the former interpretation, then there is a difference in number as “a plurality of electrodes” might have only two electrodes and “at least two electrodes” might have more than two electrodes.

 	As to claim 33, there is a lack of antecedent basis for “the electric field magnitude”.  It is unclear if this is referring to “the [a] requisite magnitude” of parent claim 25.

 	As to claim 43, it is unclear what is meant by “wider-gap barrier layer” (emphasis added).  Is “wider gap” referring to a bandgap?  Moreover, it is unclear what other structure the barrier layer has a wider gap than.  The Examiner assumes the barrier layer having a wider bandgap than the detection region.


Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-31, 34-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Assefa et al. (U.S. Patent Publication No. 2011/0024608 A1), as cited in the IDS and hereafter “Assefa”.

 	As to claim 25, Assefa teaches:
At least one absorption region 30 in which photos are absorbed.  Assefa teaches the photodetector in FIG. 1.

A plurality of electrodes 60A, 60B disposed on the at least one absorption region, wherein the plurality of electrodes are spaced apart from one another.

Wherein, in use, the geometry of at least one electrode of the plurality of electrodes is chosen to enhance the formation of an electric field 30M of the requisite magnitude for avalanche multiplication to occur near the at least one electrode.  Assefa teaches that when a voltage bias is applied resulting in high electric field regions 30M and thereby triggers avalanche multiplication in the absorption region 30 near the at least on electrode.  See Assefa, ¶ [0041], FIG. 1, FIG. 2.  As noted in the 35 U.S.C. § 112(b) rejection supra, this is a conditional limitation which the Examiner is not required to find if the condition is not satisfied, i.e. condition = FALSE when the photodetector is not in use. 

 	As to claim 26, Assefa teaches a predetermined material of the at least one absorption region comprising semiconductor material, and the avalanche multiplication occurring therein.  Id. at ¶¶ [0028]-[0030], [0041].

 	As to claim 27, Assefa teaches the avalanche multiplication takes place near a surface between the at least one electrode and the at least one absorption region.  Id. at FIG. 1, FIG. 2.

 	As to claim 28, Assefa teaches intrinsic material (no doping) or uniform lightly doped material.  Id. at ¶ [0030].  Assefa teaches avalanche multiplication occurring therein the avalanche region in the absorption region.  Id. at ¶ [0041].

 	As to claim 29, Assefa teaches a shape and an arrangement of the at least one electrode are chosen to achieve said avalanche multiplication.  Id. at ¶¶ [0038]-[0041], FIG. 2.

 	As to claim 30, Assefa teaches a distance between at least two electrodes is selected to achieve said avalanche multiplication.  Id. at ¶ [0033], FIG. 2.

 	As to claim 31, Assefa teaches selecting a curvature to achieve said avalanche multiplication.  Id. at FIG. 2.

 	As to claim 34, Assefa teaches that when a bias is applied between at least two electrodes, the electric field is enhanced in proximity to said at least two electrodes and the electric field is substantially diminished in a region between said at least two electrodes (“a greater magnitude of electric field compared to regions separated by a significant distance from the at least one first-type electrode 60A and/or the at least one second-type electrode 60B” (emphasis in the original).  
Furthermore, as noted in the 35 U.S.C. § 112(b) rejection supra, the Examiner is not required to find the disclosure of a conditional step of “wherein, when a bias is applied between at least two electrodes” in the prior art.  See Ex Parte Gary M. Katz, 2011 WL 514314, *4 (BPAI 2011).

 	As to claim 35, Assefa teaches less than 10V.  See Assefa, ¶ [0037].  Furthermore, as noted in the 35 U.S.C. § 112(b) rejection supra, the Examiner is not required to find the disclosure of a conditional step “wherein, in use, the geometry of at least one electrode . . . 


 	As to claim 36, Assefa does not teach the avalanche multiplication takes place at room temperature.  However, as noted in the 35 U.S.C. § 112(b) rejection supra, the Examiner is not required to find the disclosure of a conditional step “wherein, in use, the geometry of at least one electrode . . . near the at least one electrode” which this avalanche multiplication limitation refers to.  Additionally, this limitation refers to a manner of operating the photodetector and does not structurally distinguish the photodetector from Assefa’s structure.  


 	As to claim 37, Assefa teaches single photon detection.  Id. at ¶ [0004].
  
 	As to claim 38, Assefa teaches symmetric electrodes.  Id. at FIG. 1, FIG. 2.

 	As to claim 39, Assefa teaches the plurality of electrodes recessed below a top surface of the device.  Id. at FIG. 1.  The level of the device surface is not specified.


	As to claim 40, Assefa teaches control circuitry such as a current measuring device and a CMOS field effect transistor.  Id. at ¶¶ [0036]-[0037].
 
 	As to claim 41, Assefa teaches metal.  Id. at ¶ [0041].

 	As to claim 42, Assefa teaches anti-reflective layers 20, 40.
 	As to claim 43, Assefa teaches a detection region comprising an Examiner defined region that is coextensive with the avalanche region in the absorption region and a barrier layer 20 underneath the detection region.  Assefa teaches the barrier layer 20 comprising dielectric material, which necessarily has a wider bandgap than the semiconductor material of the detection region of the avalanche region in the absorption region.  Id. at ¶¶ [0027]-[0030].


 	As to claim 44, Assefa teaches:
Forming at least one absorption region 30 in which photos are absorbed.  Assefa teaches the photodetector in FIG. 1.

Depositing a plurality of electrodes 60A, 60B disposed on the at least one absorption region, wherein the plurality of electrodes are spaced apart from one another.

Selecting the geometry (FIG. 2) of at least one electrode of the plurality of electrodes to enhance the formation of an electric field 30M of the requisite magnitude for avalanche multiplication to occur near the at least one electrode.  Assefa teaches that when a voltage bias is applied resulting in high electric field regions 30M and thereby triggers avalanche multiplication in the absorption region 30 near the at least on electrode.  Id. at ¶ [0041], FIG. 1, FIG. 2.



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Assefa as applied to claim 25.

 	As to claim 32, Assefa does not teach a relative curvature is of the at least one electrode is varied to achieve said avalanche multiplication.  On the other hand, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the relative curvature, since such a modification would have involved a mere change in shape of the at least one electrode.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, as noted in the 35 U.S.C. § 112(b) rejection supra, this refers to a conditional step which the Examiner is not required to find.

 	As to claim 33, Assefa does not teach the degree of enhancement of the electric field magnitude increases with increasing curvature of said at least one electrode.  On the other hand, it would have been obvious to one of ordinary skill in the art before the effective filing date to increase the curvature of the at least one electrode, since such a modification would have involved a mere change in shape of the at least one electrode.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, as noted in the 35 U.S.C. § 112(b) rejection supra, this refers to a conditional step which the Examiner is not required to find.

	
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUBERR L CHI/Primary Examiner, Art Unit 2829